JOURNAL ENTRY AND OPINION
{¶ 1} This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas and the briefs of counsel. Defendant Anthony George pleaded guilty to burglary, violating a protection order, criminal damaging and menacing by stalking. Six months later, he filed a motion to vacate his guilty plea on grounds that he had been persuaded to plead guilty to burglary even though the facts did not support his guilt to that charge. The court denied the motion and this appeal followed.
 {¶ 2} The assignments are overruled because George has not demonstrated, either by means of a transcript or citation to appropriate legal authority, a manifest injustice sufficient to find that this post-sentence motion to withdraw a guilty plea should be granted. See Crim.R. 32.1; State v. Xie (1992),62 Ohio St.3d 521; Parma v. Taylor, Cuyahoga App. No. 87162,2006-Ohio-3973, at ¶ 6.
Judgment affirmed.
It is ordered that appellee recover of appellant its costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution. The defendant's conviction having been affirmed, any bail pending appeal is terminated. Case remanded to the trial court for execution of sentence.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Dyke, A.J., and Calabrese, Jr., J., Concur.